Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 6/29/2022 include amendments to the claims. Claims 1-16 are pending. Claims 1, 3, 5, 9-10 have been amended. Claims 13-16 are newly added. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered and are at least partially persuasive. However, a new grounds of rejection is made in view of Attur (US20160176016) and Adams et al. (US6500055B1).
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vibrator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Attur (US20160176016).
Regarding claims 1, 5, 8 and 12, Attur teaches a substrate processing apparatus (see abstract) comprising a swing member 102,110/602,612,621, swing member 102,110/602,612,621 comprising: an arm body 110/612; and a cover 621 comprising: an upper surface an upper surface that is partially downwardly inclined in the longitudinal direction of the cover 621 and comprising a first groove (see sloped portion on upper surface of 621 in figure 6); a first side edge and a second side edge (see side edges on uppermost portions of 621) located respectively at both ends of the upper surface in a short-length direction of the cover 621 (see also figures 1 and 5 for a general depiction of the relative dimensions as viewed from a top-down perspective); wherein a bottom portion of the first groove is located lower than the first side edge and the second side edge; and that the shape of the cover may be designed based on the shape of the arm 612 so as to provide adequate cover and allow for the protection from fluids thereby reducing erosion (see figures 1, 5-6, paragraphs [0026], [0045]-[0047)). Attur does not teach the particular shape of the cover and its groove as required by claims 1 and 5. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the cover may be chosen based on the shape of the arm and so as to optimize the protection from fluids, so as to allow for reduced erosion. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 2-4, 6-7, 9-11, 15-16, Attur teaches the limitations of claims 1 and 8. Attur teaches in figures 1, 5-6, paragraphs [0026]-[0028], [0045]-[0047] that the arm body 110/612 comprises a lower surface exposed from the cover 621 (reads on claim9); the arm body 110/612 is movable between a processing position above a processing region 111 where the processing liquid is used and a retracted position (see e.g. 113) retracted from above the processing region (reads on claim 10); the arm body 110/612 provided with a cleaning member 606 (reads on claim 11). Attur does not explicitly teach the particular shape of the cover and arm body as described in  claims 2-4, 6-7, 9-11 and 15-16. However, Attur teaches in the above sections that the shape of the arm may be designed so as to be capable of carrying cleaning mechanisms and moving them between stations, while the cover may be designed based on the shape of the arm so as to provide adequate cover and allow for the protection from fluids thereby reducing erosion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the arm may be chosen so as to optimize the carrying capacity and mobility while the shape of the cover may be chosen based on the shape of the arm and so as to optimize the protection from fluids, so as to allow for reduced erosion. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Attur (US20160176016) as applied to claim 12, and further in view of Adams et al. (US6500055B1).
Regarding claims 13-14, Attur teaches the limitations of claim 12. Attur teaches in figure 6 and paragraph [0046] a swing shaft (see shaft connecting 612 to 606) that is connected to the arm body 612 and a control portion that causes the swing shaft to rotate. Attur does not explicitly teach that the rotational motion is a vibrational motion. Adams et al. teaches a substrate processing apparatus (see abstract) that the swing shaft 118, 124 and control 138 (together read on vibrator of claim 14) all extend above the wafer carrier 150 and are attached to the upper housing 154; and that a rotational vibration or oscillation action may allow for improved uniformity of the rate of removal of material from the surface of the substrate (see abstract, column 3, lines 5-18, column 7, line 53-column 8, line 7). Since both Attur and Adams et al. teach semiconductor processing apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the swing shaft and control may be attached to the cover and a rotational vibration motion may be imparted on the swing shaft so as to allow for greater uniformity in the rate of removal of material from the surface of the substrate, as shown to be known and conventional by Adams et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711